Citation Nr: 0018258	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  94-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for headaches.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Valparisia R. Bannamon, Agent




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
RO.  

In a December 1996 decision, the Board found that new and 
material evidence had not been submitted and declined to 
reopen the veteran's claims of service connection for an 
innocently acquired psychiatric disorder, headaches and 
hypertension.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  

In an October 1998 Order, the Court vacated the Board's 
decision and remanded the case for additional proceedings.  

In July 1999, the Board remanded the case for additional 
development.  







FINDINGS OF FACT

1.  In a July 1986 decision, the Board denied the veteran's 
claim of service connection for hypertension.  

2.  The additional evidence submitted since the July 1986 
Board decision is either cumulative or does not pertain to 
the assertions that the veteran has claimed hypertension due 
to disease or injury which was incurred in or aggravated by 
active service so as to be so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  In a July 1986 decision, the Board denied the veteran's 
claim of service connection for headaches.  

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the 
headache claim has been associated with the claims folder 
since the July 1986 Board decision.  

5.  The claim of service connection for headaches is 
plausible and capable of substantiation.  

6.  In an April 1988 decision, the Board denied the veteran's 
claim of service connection for an innocently acquired 
psychiatric disorder to include PTSD.  

7.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the April 
1988 decision.  

8.  The claim of service connection for a psychiatric 
disorder to include PTSD is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  The additional evidence submitted since the July 1986 
Board decision denying service connection for hypertension is 
not new and material, and the claim may not be reopened.  38 
U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156(a), 3.303 (1999).  

2.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claims of service 
connection for headaches and a psychiatric disorder to 
include PTSD.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 3.314 
(1999).  

3.  The veteran has submitted evidence of well-grounded 
claims of service connection for headaches and a psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  New and material evidence

In July 1986, the Board denied the veteran's claim of service 
connection for hypertension and headaches.  In April 1988, 
the Board denied the claim of service connection for an 
innocently acquired psychiatric disorder to include PTSD.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


Hypertension

The evidence considered by the Board in July 1986 included 
service medical records, VA and private medical records and 
statements from the veteran and family members.  Although 
there was an elevated blood pressure recorded at the time of 
his preinduction examination, blood pressure readings were 
otherwise normal, and hypertension was not diagnosed.  At the 
time of his separation examination, the veteran reported that 
he had had "high or low blood pressure."  The examiner 
noted that he had normal blood pressure at the time of 
separation.  

The evidence received subsequent to the July 1986 Board 
decision included VA and private medical records and records 
from the Social Security Administration.  There has been 
absolutely no new evidence submitted which suggests that the 
veteran has or has ever had hypertension.  

The Board is cognizant of the veteran's apparent belief that 
he has hypertension which was incurred in service.  As a lay 
person, however, the veteran is not competent to render a 
medical diagnosis or relate provide a medical opinion 
relating any current disability to disease or injury in 
service.  Therefore, his assertions in this regard cannot 
constitute material evidence to reopen the claim.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1992).  

The additional evidence received adds no significant 
information regarding the issue of service incurrence or 
aggravation of hypertension.  Furthermore, there is no 
indication that there is additional evidence that, if 
obtained, would reopen the claim.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed hypertension claim, and the claim of service 
connection for hypertension may not be reopened.  


Headaches

The evidence considered by the Board in July 1986 included 
service medical records, VA and private medical records and 
statements from the veteran and family members.  The service 
medical records were negative for findings or treatment of 
headaches.  At the time of his separation examination, the 
veteran reported that he had had headaches.  The examiner 
also noted that the veteran had had headaches which were 
treated with analgesics. 

At a September 1985 hearing, the veteran testified that he 
had headaches about twice a week.  

The evidence received subsequent to the July 1986 Board 
decision included duplicate service medical records, VA and 
private medical records and records from the Social Security 
Administration.  

Of particular significance is a January 1999 psychiatric 
examination report from the North Carolina Disability 
Determination Services.  The veteran provided a history of 
having been injured in service when an artillery round hit 
his helmet and knocked him unconscious.  The diagnoses 
included that of "traumatic head injury."  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the July 1986 Board decision.  In light 
of the veteran's complaints of headaches, the evidence of a 
reported history of in-service head trauma, deemed credible 
for these purposes, is certainly probative of the issue of 
service connection.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
service connection for headaches.  


Psychiatric disorder to include PTSD

The evidence considered by the Board in April 1988 included 
service medical records, VA and private medical records and 
statements from the veteran and family members.  The 
veteran's service medical records were negative for a 
psychiatric disorder.  At his separation examination, the 
veteran complained of having had "depression or excessive 
worry" and "nervous trouble."  No psychiatric abnormality 
was found by the examiner.  

The veteran was hospitalized in 1979.  The diagnosis was that 
of chronic alcohol dependency.  A March 1984 VA examination 
report included a diagnoses of post-traumatic stress neurosis 
and alcohol dependency.  The veteran was again hospitalized 
from September to October 1984, at which time diagnoses of 
rule out Huntington's chorea, schizophrenia and alcohol abuse 
were made.  In December 1984, the assessment was that of 
schizophrenia (disorganized type) and rule out post-traumatic 
stress neurosis.  

The evidence received subsequent to the April 1988 Board 
decision included duplicate service medical records, VA and 
private medical records and records from the Social Security 
Administration.  

Again, of particular significance is the January 1999 
psychiatric examination report from the North Carolina 
Disability Determination Services.  The veteran described 
various alleged incidents in service.  The examiner diagnosed 
organic personality syndrome, not explosive type secondary to 
military combat injury; and PTSD secondary to military 
service.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the April 1988 Board decision.  
Furthermore, assuming the credibility of the veteran's 
alleged stressful incidents, the evidence indicates that the 
veteran has PTSD due to service.  Thus, the Board finds that 
new and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  


II.  Well groundedness

As the veteran's claims of service connection for headaches 
and PTSD have been reopened, the Board must now determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a question of medical diagnosis or causation, 
competent evidence to the effect that the claim is plausible 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In light of the January 1999 psychiatric examination report 
from the North Carolina Disability Determination Services, 
the Board finds that the claims of service connection for 
headaches and PTSD are well grounded.  The examiner 
attributed PTSD and "traumatic head injury" to the 
veteran's descriptions of events in service, descriptions 
presumed credible for well-groundedness purposes.  

Thus, the Board finds the claims to be well grounded.  
38 U.S.C.A. § 5107.  





ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for hypertension, the appeal 
is denied.  

As new and material evidence has been received to reopen the 
claim of service connection for headaches and the claim is 
well grounded, the appeal is allowed to this extent subject 
to further action as discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder to 
include PTSD and the claim is well grounded, the appeal is 
allowed to this extent subject to further action as discussed 
hereinbelow.  




REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for headaches by the RO is required.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  All indicated development 
should be undertaken in this regard.  

As the claim of service connection for a psychiatric disorder 
to include PTSD is well grounded, VA's duty to assist 
requires that certain development be undertaken.  
Specifically, VBA's Adjudication Procedure Manual, M21-1, 
Part III,  5.14(b)(3) provides, "In cases where available 
records do not provide objective or supportive evidence of 
the alleged in[-]service traumatic stressor, it is necessary 
to develop for this evidence."  The adjudication manual also 
provides, "If a VA examination or other medical evidence 
establishes a valid diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in[-
]service stressor, contact [the United States Armed Services 
Center for the Research of Unit Records]."  The RO has made 
no attempts to obtain corroborating evidence of the veteran's 
alleged stressors.  Furthermore, inasmuch as the veteran has 
submitted a well-grounded claim, the RO should arrange for a 
VA PTSD examination.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
headaches and a psychiatric disability to 
include PTSD since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
any period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
to include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
The veteran is informed that the Court 
has held that requiring a claimant to 
provide this information to VA does not 
represent an impossible or onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

3.  Then, the specific details regarding 
the veteran's alleged stressors, and all 
associated documents, should be sent to 
United States Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate or verify the 
veteran's alleged combat exposure and 
stressors, including operational orders 
and other pertinent reports pertaining to 
the veteran's units.  

4.  The RO should schedule the veteran 
for a comprehensive examination by a 
psychiatrist to determine the nature and 
extent of his claimed psychiatric 
disorder.  A copy of the letter notifying 
the veteran of the date, time and place 
of the examination should be associated 
with the claims folder.  All indicated 
tests must be conducted.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should specifically include 
or exclude a diagnosis of PTSD.  The 
examiner should specifically discuss the 
medical reports which discuss symptoms of 
PTSD.  If PTSD is diagnosed, the criteria 
upon which such diagnosis is made, 
including identification of the 
stressor(s) should be provided.  Any 
diagnosis of PTSD must be based on the 
diagnostic criteria set forth in the DSM-
IV.  A complete rationale for any opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

5.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his claimed headaches.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
specifically provide an opinion as to the 
likelihood that any current headache 
disability is due to disease or injury 
which was incurred in or aggravated by 
the veteran's service.  Complete 
rationale for the opinions expressed 
should be provided.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the remaining issues 
on appeal.  If the benefits sought on 
appeal are not granted, he should be 
issued a Supplemental Statement of the 
Case, to include the new regulatory 
criteria, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



